  Case 2:20-cv-00328-GZS Document 1 Filed 09/15/20 Page 1 of 3                   PageID #: 1




                           UNITED STATES FEDERAL COURT
                                DISTRICT OF MAINE


LISA GOODMAN,                                        )
                                                     )
                             Plaintiff               )    Civil Action No. 2:20-cv-00328-GZS
                                                     )
       v.                                            )
                                                     )
MID COAST SENIOR HEALTH,                             )
                                                     )
                             Defendant               )

                                  NOTICE OF REMOVAL

       PLEASE TAKE NOTICE THAT Defendant Mid Coast Senior Health (“Defendant”)

hereby gives notice of the removal to this Court, pursuant to 28 U.S.C. 1331 and 1441 of the

Federal Rules of Civil Procedure, of the above-captioned matter now pending in the Maine

Superior Court, Cumberland County, Docket No. CV-20-235.             As grounds for removal,

Defendant states:

       1. Plaintiff Lisa Goodman (“Plaintiff”) commenced this suit, which alleges various state

law civil rights violations, by filing a Complaint in the Superior Court, Cumberland County, on

or about June 3, 2020. Defendant accepted service of a copy of the Complaint on August 27,

2020. True and authentic copies of all process, pleadings, and orders served on or by the

Defendant in the State Court Action are attached as Exhibit A in accordance with 28 U.S.C. §

1446(a).

       2. In Count V of the Complaint, Plaintiff alleges the Defendant discriminated against

her in violation of the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq. (“FMLA”).

       3.     Under 28 U.S.C. § 1331, this Court has original jurisdiction over this matter as an

action that asserts a federal question and claims under the Family and Medical Leave Act, 28



                                               1
  Case 2:20-cv-00328-GZS Document 1 Filed 09/15/20 Page 2 of 3                    PageID #: 2




U.S.C. § 2601 et seq.. Moreover, this court has jurisdiction over the Plaintiff’s state-law claims

pursuant to 28 U.S.C. § 1367 because Plaintiff’s state-law claims are inextricably intertwined

with the causes of action over which this Court has original federal-question jurisdiction.

Plaintiff’s alleged state-law claims are premised on the same alleged facts and circumstances that

give rise to her alleged federal claims.      Therefore, Defendants remove this action from

Cumberland County Superior Court of the State of Maine to the United States District Court for

the District of Maine pursuant to 28 U.S.C. §§ 1441 et seq. In the Complaint, Plaintiff seeks

judgment and monetary damages against the Defendant, and includes a request for attorneys’

fees, non-economic damages, lost wages, pre- and post-judgment interest, punitive damages and

litigation costs. Although Plaintiff does not make a demand for a specific amount of monetary

damages against the Defendant in her ad damnum clause, the amount of damages sought by

Plaintiff exceeds $75,000.

       4. Venue is proper under 28 U.S.C. § 1441(a) in the United States District Court for

the District of Maine, which is the district encompassing the state court where the case is

pending. See 28 U.S.C. §§ 1391(b) and 1441(a).

       5. This Court having original jurisdiction in this matter, under 28 U.S.C. §1441(b),

Defendant may remove this action by giving notice thereof to all adverse parties and by filing a

copy of this Notice with the Clerk of Court for the Maine Superior Court, Cumberland County.

       6. Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice will be

filed with the Clerk of the Cumberland County Superior Court, and served upon Plaintiff, the

only adverse party. A copy of the State Notice of Removal is attached hereto as Exhibit B.

       7. This Notice is timely, it being filed within the thirty (30) days required under 28

U.S.C. § 1446(b), Defendant having been served with the Complaint on August 27, 2020.



                                                2
  Case 2:20-cv-00328-GZS Document 1 Filed 09/15/20 Page 3 of 3                   PageID #: 3




        8. Pursuant to 28 U.S.C. §1446(d), Defendant this same day is filing a copy of this

Notice of Removal with the Maine Superior Court, Cumberland County, and sending a copy to

counsel for the Plaintiff.

        9. By filing this Notice of Removal, Defendant does not waive, either expressly or

impliedly, their respective rights to assert any defense they could have asserted in the

Cumberland County Superior Court. Defendants reserve the right to amend or supplement this

Notice of Removal.

        WHEREFORE, Defendant Mid Coast Senior Health requests this civil action be

removed in its entirety from the Cumberland County Superior Court to the United States District

Court for the District of Maine; this Court assume full jurisdiction of this case; and this Court

take all further action deemed just and proper.

        DATED at Portland, Maine this 15th day of September, 2020.



                                             /s/ Tara A. Walker
                                             Tara A. Walker, Esq. (Bar No. 5099)
                                             BERNSTEIN SHUR
                                             100 Middle Street; PO Box 9729
                                             Portland ME 04104-5029
                                             207-774-1200
                                             twalker@bernsteinshur.com

                                             Attorney for Defendant
                                             Counsel for Mid Coast Senior Health




                                                  3
